Case 18-02249-TPA Doc 5-4 Filed 12/20/18 Entered 12/20/18 14:58:40                            Desc
                Summons in an Adv Proc. TPA Page 1 of 1
Form 315
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

Unique Ventures Group, LLC                        :         Bankruptcy Case No.: 17−20526−TPA
     Debtor(s)                                    :         Chapter: 11
                                                  :         Adversary Proceeding No.:
Albert's Capital Services, LLC, as Plan           :         18−02249−TPA
Administrator                                     :         First Pretrial Hearing: Feb. 7, 2019 at
                                                  :         10:00 AM
                                                  :
           Plaintiff(s),                          :
                                                  :
     v.                                           :
Reinhart Foodservice, L.L.C.                      :

           Defendant(s).

                           SUMMONS IN AN ADVERSARY PROCEEDING

To: Reinhart Foodservice, L.L.C.
    100 Harborview Plaza
    Suite 200
    La Crosse, WI 54601



YOU ARE HEREBY SUMMONED AND REQUIRED TO FILE WITH THE CLERK OF
THE BANKRUPTCY COURT and serve upon the Plaintiff's attorney or Plaintiff, if no attorney, a
Motion or Answer to the Complaint which is attached to this Summons within 30 days after the date
of issuance of this Summons, except that the United States and its officers and agencies shall submit
a Motion or Answer to the Complaint within 35 days. Electronic filing is mandatory in the Western
District of Pennsylvania for attorneys entering an appearance. See W.PA.LBR 5005−1.

                    Address of Clerk         Clerk, U.S. Bankruptcy Court
                                             5414 U.S. Steel Tower
                                             600 Grant Street
                                             Pittsburgh, PA 15219
If you file a Motion, then your time to answer the Complaint is governed by Bankruptcy Rule 7012.

ANSWERS ARE DUE ON OR BEFORE January 22, 2019 and N/A for the United States.
FAILURE TO FILE an Answer may result in the Court entering a default judgment.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO
BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Dated: December 20, 2018                 Michael R. Rhodes
                                         Clerk, U.S. Bankruptcy Court
